Case 19-07692   Doc 53   Filed 05/21/19 Entered 05/21/19 13:33:52   Desc Main
                           Document     Page 1 of 5
Case 19-07692   Doc 53   Filed 05/21/19 Entered 05/21/19 13:33:52   Desc Main
                           Document     Page 2 of 5
Case 19-07692   Doc 53   Filed 05/21/19 Entered 05/21/19 13:33:52   Desc Main
                           Document     Page 3 of 5
Case 19-07692   Doc 53   Filed 05/21/19 Entered 05/21/19 13:33:52   Desc Main
                           Document     Page 4 of 5
Case 19-07692   Doc 53   Filed 05/21/19 Entered 05/21/19 13:33:52   Desc Main
                           Document     Page 5 of 5
